DETAILED ACTION
	The following is a response to the amendment filed 2/9/2022 which has been entered.
Information Disclosure Statement
	The information disclosure statement filed 2/22/22 has been considered.
Response to Amendment
	Claims 1-3, 6, 7, 13, 14, 16-18, 21 and 24-31. Claims 30 and 31 are new.
	-The 103 rejections have been withdrawn due to applicant amending claims 1 and 13 with limitations not disclosed by the prior art of record used in the rejections.
	-Note: Claims 1, 6, 7, 13, 21, 30 and 31 recite the limitation “when, concurrently,” description for this limitation can be found in the specification in at least paragraph [00125] and throughout.
Allowable Subject Matter
Claims 1-3, 6, 7, 13, 14, 16-18, 21 and 24-31 allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Francois Sawyer on 2/23/2022.
The application has been amended as follows:


The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 1) a method of controlling a limited slip differential (LSD) of a vehicle having an engine, an accelerator control, left and right driven wheels operably connected to the LSD, the method is determining an accelerator control position; determining a speed of the vehicle; determining an engine output torque, applying the torque and speed of vehicle to a trail active mapping table to read a value of a partial load for application to the LSD; while the control position is less than a predetermined position threshold, applying the partial load and in response to the control position meeting or exceeding the predetermined position threshold when, concurrently, the speed of vehicle is less than a predetermined speed threshold, selectively applying a high load to the LSD by compressing a clutch to: reduce a rotational speed difference between the left wheel and a ring gear of the LSD, reduce speed difference between the right wheel and ring gear and reduce speed difference between the left and right wheels and in combination with the limitations as written in claim 1.
-(as to claim 6) a method of controlling a limited slip differential (LSD) of a vehicle having an engine, an accelerator control and left and right driven wheels operably connected to the LSD, the method is determining an accelerator control position; determining a speed of the vehicle; in response to the control position meeting or when, concurrently, the speed of vehicle is less than a predetermined speed threshold, selectively applying a high load to the LSD by compressing a clutch to: reduce a rotational speed difference between the left wheel and a ring gear of the LSD, reduce speed difference between right wheel and ring gear and reduce speed difference between the left and right wheels; and releasing the high load when the speed of vehicle meets or exceeds the predetermined speed threshold and in combination with the limitations as written in claim 6.
-(as to claim 7) a method of controlling a limited slip differential (LSD) of a vehicle having an engine, an accelerator control and left and right driven wheels operably connected to the LSD, the method is determining an accelerator control position; determining a speed of the vehicle; in response to the control position meeting or exceeding a predetermined position threshold when, concurrently, the speed of vehicle is less than a predetermined speed threshold, selectively applying a high load to the LSD by compressing a clutch to: reduce a rotational speed difference between the left wheel and a ring gear of the LSD, reduce speed difference between right wheel and ring gear and reduce speed difference between the left and right wheels; and applying a stabilization load to the LSD when the speed of vehicle meets or exceeds the threshold, the stabilization load being less than the high load and in combination with the limitations as written in claim 7.
-(as to claim 13) a differential assembly for use in a vehicle having an engine, an accelerator control, and left and right driven wheels, the assembly having a limited slip differential (LSD) connected to a driveshaft and to the wheels, the LSD having a the information having a predetermined position threshold, a predetermined speed threshold, and a trail active mapping table, and a processor operatively connected to the memory, input port and output port, the processor being adapted for in response to an accelerator position indicated by the sensor meeting or exceeding the position threshold when, concurrently, the vehicle speed is less than the speed threshold, causing the output port to forward the commands controlling a selective application of a high load to the LSD by compressing the clutch to: reduce a rotational speed difference between the left wheel and a ring gear of the LSD, reduce speed difference between the right wheel and ring gear and reduce speed difference between the left and right wheels; and causing the output port to forward the commands for controlling a selective application of a stabilization load to the LSD when the vehicle is greater than the speed threshold, the stabilization load being less than the high load and in combination with the limitations as written in claim 13.
-(as to claim 21) a differential assembly for use in a vehicle having an engine, an accelerator control, and left and right driven wheels, the assembly having a limited slip differential (LSD) operatively connectable to a driveshaft and the left and right wheels, the LSD having a compressible clutch adapted for transferring torque from the shaft to and further adapted for determining the vehicle speed based on an average of the speeds of the wheels and based on a dimension of the wheels; in response to an accelerator position indicated by the sensor meeting or exceeding a predetermined position threshold when, concurrently, the speed is less than the speed threshold, causing the output port to forward the commands for controlling a selective application of a high load to the LSD by compressing the clutch to: reduce a rotational speed difference between the left wheel and a ring gear of the LSD, reduce speed difference between the right wheel and ring gear, and reduce speed difference between the left and right wheels and in combination with the limitations as written in claim 21.
-(as to claim 30) a method of controlling a limited slip differential (LSD) of a vehicle having an engine, an accelerator control and left and right driven wheels operably connected to the LSD, the method is determining an accelerator control position; determining a speed of the vehicle; determining an engine output torque and applying the torque and vehicle speed to a trail active mapping table to read a value of a partial load for application to the LSD; while the accelerator position is less than a predetermined position threshold, applying the load to the LSD and selectively applying a high load to the LSD when, concurrently, the accelerator position meets or exceeds the position threshold and the vehicle speed is less than a predetermined speed threshold and in combination with the limitations as written in claim 30.
-(as to claim 31) a method of controlling a limited slip differential (LSD) of a vehicle having an engine, an accelerator control and left and right wheels operably connected to the LSD, the method is determining an accelerator control position; determining a speed of the vehicle; selectively applying a high load to the LSD when, concurrently, the accelerator position meets or exceeds a predetermined position threshold and the vehicle speed is less than a predetermined speed threshold; and applying a stabilization load to the LSD when the vehicle speed meets or exceeds the speed threshold, the stabilization load being less than the high load and in combination with the limitations as written in claim 31.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        February 23, 2022